Citation Nr: 1544486	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to May 23, 2015 and in excess of 20 percent thereafter for a right medial meniscectomy.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.  The Veteran filed a notice of disagreement (NOD) in July 2011.  A statement of the case (SOC) was issued in March 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2012.

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of that hearing has been prepared and associated with the evidence of record.

The appeal was previously before the Board in December 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

While on remand, the RO granted the Veteran an increased evaluation for his right medial meniscectomy to 20 percent disabling effective May 23, 2015.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for his right medial meniscectomy.  However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the increased evaluation of 20 percent, higher evaluations are still available for the Veteran's right medial meniscectomy.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.  As such, the caption on the title page has been amended to reflect this finding accordingly.

The Board finds that as a result of a statement by the VA examiner in the Veteran's 2015 VA examination, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's right medial meniscectomy has been manifested by complaints of pain and stiffness with flexion limited to at worst 110 degrees, and extension limited to at worst 0 degrees, absent instability or subluxation, or ankylosis; he has a history of occasional flare-ups, and he experiences fatigability and lack of endurance during physical activities such as walking and standing.  







CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but no higher, for service-connected right medial meniscectomy prior to May 23, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 20 percent for service-connected right medial meniscectomy beginning May 23, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the increased rating claim, information concerning the VCAA duty to notify was sent to the Veteran in a letter in December 2009.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128   (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal. 

The Veteran underwent VA examinations in January 2010 and May 2015 for the issue on appeal.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issue to the Veteran, noted the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04. 

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

A 20 percent evaluation is also warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).   The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his service-connected right medial meniscectomy is worse than reflected by his current evaluations.  To this effect, the Veteran has provided statements and testimony at his 2014 Board hearing that he suffers severe daily pain and stiffness preventing full working motion of his right knee.

In an October 1972 rating decision, the RO granted service connection for right medial meniscectomy and awarded a 10 percent rating under Diagnostic Code 5259 effective August 12, 1971.  The RO noted that on VA examination, the Veteran complained of pain.  There was a well-healed scar of the right knee.  Squatting revealed an occasional pop in the patello-femoral area.  The right knee showed full range of flexion and extension.  There was no effusion.  There was no ligamentus instability.  X-ray of the knee did not show any abnormality.  In a January 1976 rating decision, the 10 percent rating was continued.  In a January 2003 rating decision, the 10 percent rating was continued.  In December 2009, the Veteran filed the instant claim for an increased rating.  In a July 2010 rating decision, the RO noted that based on objective evidence of pain with active motion, the 10 percent evaluation was continued.  The RO recognized that the Veteran had been in receipt of a 10 percent evaluation for 20 or more years.  The code sheet showed that the Veteran's disability was reassigned to Diagnostic Code 5261.  In a June 2015 rating decision, the AMC "granted service connection" for right medial meniscectomy and awarded a 20 percent rating under Diagnostic Codes 5003-5258 effective May 23, 2015.  

In April 2014, the Veteran's representative submitted a statement indicating that the Veteran desired a new examination because he had problems with both flexion and extension and because without pain medication, he could barely move his right knee.

The Veteran also reported a worsening of his right knee pain during VA treatment in November 2013, and according to a January 2014 VA treatment note, while the Veteran had refused right knee injections in the past, he was now at a point where he was willing to try them.

The Veteran was provided with a VA examination in January 2010.  At the examination, the Veteran complained of pain in his right knee.  He indicated that he had to use a cane and could walk for greater than 2 hours and 1 mile at a time.  The Veteran complained of flare-ups that usually occurred on a monthly basis which lasted for 1 to 2 days and were alleviated with the use of pain medication.  Standing and walking made the pain worse.  The Veteran indicated that the pain interfered with his activities of daily living and interfered with his job as a postman when he used to work.  Sensory, reflex, and strength testing were all normal.  The Veteran had tenderness to palpation over his medial compartment.  The Veteran had range of motion for flexion to 110 degrees with pain beginning at 85 degrees and extension of 0 degrees.  There was no objective finding of any instability or ankylosis.  There was also no finding of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  X-rays revealed severe narrowing of the medial compartment.

The Veteran was provided with an additional VA examination in May 2015.  At the VA examination, the Veteran complained of worsening right knee pain.  The examiner diagnosed the Veteran with osteoarthritis of the right knee and a history of right knee meniscal tear with surgical repair.  No flare-ups were reported.  The Veteran's range of motion was found to be normal with flexion to 140 degrees and extension to 0 degrees, with pain and no additional loss of motion or pain upon repetition.  There was tenderness to palpation noted over the medial joint line.  Sensory, reflex, and strength testing were all normal.  There was no objective finding of any instability or ankylosis.  The residual scar was well-healed [showing no potential compensable residuals].  The Veteran was noted to use a cane and brace occasionally.  The examiner opined that the Veteran's meniscectomy in service resulted in the current development of pain and arthritis.  He further opined that "this could prevent him from being employed by inability to stand or walk for long periods of time."  

Analysis

The Board finds that the Veteran's right medial meniscectomy meets the criteria for a 20 percent evaluation prior to May 23, 2015 and thereafter.  The findings reported on VA examination in 2010 are not so different from the findings reported on VA examination in 2015 so as to warrant the assignment of a staged rating.  In fact, the Veteran demonstrated worse range of motion findings in 2010 than in 2015, and complained of flare-ups in 2010 but did not in 2015.  The VA examiner in 2015 clearly articulated that the Veteran's knee condition had progressed to arthritis.  Severe narrowing of the medial compartment was already shown on x-ray examination in 2010.  Thus, the Board finds that the Veteran is entitled to a rating of 20 percent rating for the entire appeal period.  

In this regard, the Board observes that the Veteran's condition has been shown in medical treatment records and on VA examination to be reflective of symptoms of painful motion resulting in an inability to stand and walk for prolonged periods.  At worst, however, the Veteran demonstrated flexion limited to 110 degrees with the onset of pain at 85 degrees.  This functional impairment is noncompensable under Diagnostic Code 5260, and does not meet the criteria for a zero percent rating under Diagnostic Code 5260.  Thus, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5260.  At worst, the Veteran demonstrated extension to 0 degrees.  This functional impairment is noncompensable under Diagnostic Code 5261, and does not meet the criteria for a zero percent rating under Diagnostic Code 5261.  Thus, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  The Veteran also does not have true subluxation or lateral instability of the knee as demonstrated on VA examination so as to warrant a separate rating under Diagnostic Code 5257.  There is no ankylosis of the knee or impairment of the tibia or fibula to warrant consideration of Diagnostic Codes 5256 and 5262.  As noted above, the Veteran has undergone a right medial meniscectomy with surgical repair.  The VA examinations and treatment records do not reveal true frequent episodes of "locking" and effusion into the joint on account of a dislocated meniscus.  Rather, the medical evidence shows that the Veteran's condition has progressed to arthritis "which is the natural progression of the knee joint when the meniscus has been removed" according to the 2015 VA examiner.  Thus, the Veteran does not demonstrate all the criteria associated with Diagnostic Code 5258.  Nevertheless, the Veteran does have painful limitation of motion, and a history of occasional flare-ups, and he experiences fatigability and lack of endurance during physical activities such as walking and standing.  The Board finds that a 20 percent rating fully contemplates the Veteran's complained of symptoms.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board also recognizes that the Veteran was initially assigned to Diagnostic Code 5259 which assigns at most a 10 percent rating.  Diagnostic Code 5259 (cartilage, semilunar, dislocated) and Diagnostic Code 5258 (cartilage, semilunar, removal) relate to the same type of disability.  The Board does not find the RO's reassignment of the disability to Diagnostic Code 5258 which assigns a higher rating of 20 percent to have been a de facto impermissible reduction of a disability rating that has been in effect for 20 or more years.  See 38 C.F.R. § 3.951(b) (2015); Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011)).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's right medial meniscectomy.  The Veteran's disability is manifested by symptoms such as pain and problems with prolonged standing and walking.  These manifestations are contemplated in the rating criteria and regulations considered (38 C.F.R. §§ 4.40, 4.45, 4.59 (2015)) in evaluating the knee disorder.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

An increased rating of 20 percent for service-connected right medial meniscectomy prior to May 23, 2015 is granted subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for service-connected right medial meniscectomy beginning May 23, 2015 is denied.  


REMAND

As discussed above, the record reflects that the issue of entitlement to a TDIU has been raised.  See Rice, 22 Vet. App. at 453; see also 38 C.F.R. § 19.9 (2014).   

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

Initially, the Board notes that the Veteran is currently service connected for anxiety not otherwise specified at 30 percent disabling, right medial meniscectomy at 20 percent disabling, tinnitus at 10 percent disabling, residuals of left knee injury rated at 0 percent disabling, and hearing loss of the left ear rated at 0 percent disabling for a combined evaluation of 50 percent.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a)  have not been met.  As such, the inquiry shifts to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability for the purposes of a possible extra-schedular referral.  Id.  

While the Veteran attributed his reason for retiring from his occupation of city letter carrier as due to nonservice connected disabilities (back, hip, and neck) and service connected disabilities (knees) (see July 2010 VA examination report), the Board acknowledges that the May 2015 VA examiner opined that the Veteran's knee "could prevent him from being employed by inability to stand or walk for long periods of time" and so the Board is compelled under Rice v. Shinseki, 22 Vet. App. 447 (2009) to recognize entitlement to a TDIU as being raised by the record. 

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


